364 A.2d 1274 (1976)
Stephen M. CROCKER, by Marguerite Crocker, N. F., and Marguerite Crocker
v.
Elsie K. JOHNSON, et al., Inhabitants of the Town of Waterboro School Administrative District No. 57.
Supreme Judicial Court of Maine.
October 12, 1976.
Willard, Hanscom & Nickerson by Dennis E. O'Reilly, Basil L. Kellis, Ronald D. Bourque, Roger P. Flaherty, Sanford, for plaintiffs.
Smith, Elliott, Wood & Nelson, P.A. by Roger S. Elliott, Randall E. Smith, Saco, for inhabitants of Town of Waterboro.
Bernstein, Shur, Sawyer & Nelson by Eric F. Saunders, Herbert H. Sawyer, Portland, for S. A. D. No. 57.
John J. Harvey, Biddeford, for Elsie K. Johnson.
*1275 Before DUFRESNE, C. J. and WEATHERBEE,[*] POMEROY, WERNICK, ARCHIBALD and DELAHANTY, JJ.
PER CURIAM.
While standing on the shoulder of a public highway adjacent to the school in which he was enrolled, the infant plaintiff (7 years old) was struck and injured by an automobile driven by defendant Johnson. The Town of Waterboro and School Administrative District No. 57 were joined as defendants since, so it is alleged, each governmental agency was negligent in failing to supervise properly the students when leaving school and crossing the highway.
Appropriate motions to dismiss were filed which squarely raised the defense of governmental immunity, which motions were granted. Despite the continued pendency of the action against defendant Johnson, and to facilitate an immediate appeal to the Law Court from this ruling, the Justice below, acting pursuant to Rule 54(b), M.R.C.P., ordered the recording of a final judgment in favor of both the Town and the District, resulting in these appeals by the plaintiff.
We deny both appeals.
In Davies v. City of Bath, 364 A.2d 1269 (Me.1976), decided this date, we determined to abrogate the doctrine of governmental immunity, but to apply the decision to that case and those causes of action which arise sixty days after the certification of Davies. Since the abrogation of the doctrine is not applicable to this cause of action, the Justice below acted properly in granting the motions.
The entry is:
Appeals denied.
All Justices concurring.
NOTES
[*]  Mr. Justice Weatherbee sat at argument and participated in consultation but died prior to preparation of opinion.